t c memo united_states tax_court michael d hastings and jo b hastings petitioners v commissioner of internal revenue respondent docket no filed date michael d hastings and jo b hastings pro sese beth a nunnink for respondent memorandum findings_of_fact and opinion gerber judge respondent determined income_tax deficiencies of dollar_figure and dollar_figure for petitioners’ and taxable years respectively respondent also determined accuracy-related_penalties of dollar_figure and dollar_figure under sec_6662 for petitioners’ and taxable years respectively after concessions by the parties the issues remaining for our consideration are whether petitioners are entitled to a deduction for a loss of dollar_figure claimed on a schedule e attached to their return whether petitioners are entitled to deductions for unreimbursed employee business_expenses of dollar_figure and dollar_figure claimed on schedules a of their and tax returns respectively and whether petitioners are entitled to a deduction of dollar_figure for moving_expenses claimed on their return findings_of_fact petitioners resided in tennessee at the time their petition was timely filed during the years at issue mrs hastings worked for vha a group purchasing organization vha paid or reimbursed her for travel_expenses but she failed to submit all of her expenses for payment or reimbursement vha did not have an office or a physical place of business in mrs hastings’ home city and she had no choice but to work out of her home she maintained a home_office during unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure petitioners conceded respondent’s disallowance of a deduction for dollar_figure of home mortgage interest for and respondent conceded that petitioners are not liable for an accuracy-related_penalty for or and by converting a single bedroom in the back of petitioners’ home into an office used solely by her for the purpose of serving the business needs of vha the room was by feet or square feet and held an l-shaped desk two filing cabinets and a multipurpose copier scanner and fax machine because the total square footage of petitioners’ home was big_number square feet the percentage of expenses attributable to the home_office is approximately it was vha’s policy to pay for some items including a fax line a cell phone and postage but it did not reimburse mrs hastings for the cost of electricity gas or water the annualized costs of electricity gas and water for were dollar_figure dollar_figure and dollar_figure respectively the annualized costs of electricity gas and water for were dollar_figure dollar_figure and dollar_figure respectively mrs hastings sought a master’s degree in health services administration from the university of st francis it was vha’s policy to reimburse up to dollar_figure per calendar_year of costs and tuition for education so long as the employee maintained a certain grade point average which mrs hastings did the master’s degree that mrs hastings obtained did not qualify her for a new position but served to maintain and improve her skills in health services during mrs hastings paid dollar_figure and dollar_figure to the university of st francis for tuition and costs mrs hastings did not seek reimbursement for these amounts until date mr hastings worked for mechanical pipe and supply which continued in operation after mr hastings left beginning in date he became involved with a company named procon a limited_liability corporation which was formed by mr hastings and four other individuals none of the five invested any capital in the business through prior business connections of the members of procon they had an ongoing relationship with born enterprises in tulsa oklahoma procon also had a fabrication company in st clairsville ohio the members of procon agreed that they would not receive salaries or a draw until such time as procon had sufficient cashflow mr hastings was procon’s vice president for procurement and sales and he was required to travel extensively he traveled from his home base in nashville tennessee to tulsa oklahoma and st clairsville ohio despite mr hastings’ and the other members’ efforts procon folded during date and the contract and business relationship with born enterprises was lost around that same time the business of procon was to oversee or manage large commercial projects the born enterprises project involved the oversight from manufacture to shipment of a dollar_figure million plant that manufactured asphalt for shipment to foreign countries after procon ended its relationship with born enterprises mr hastings had to travel to and from oklahoma and ohio to wind down procon’s operations it was procon’s stated policy to reimburse mr hastings for his travel_expenses but payment would not occur until after the company had cashflow to do so no payment or reimbursement occurred instead after procon folded petitioners received a schedule_k-1 for reflecting that mr hastings contributed dollar_figure in capital which ostensibly represented the value of the labor he expended the schedule_k-1 also reflected a dollar_figure ordinary_loss petitioners did not receive a copy of a procon tax_return and took the schedule_k-1 to h_r block their tax_return_preparer the schedule_k-1 was not attached to the joint income_tax return that petitioners filed with respondent on the basis of the schedule_k-1 the tax_return_preparer claimed a deduction for a dollar_figure loss attributable to procon llc the dollar_figure loss reflected on the schedule_k-1 and claimed as a loss deduction on petitioners’ tax_return was computed by an accountant it represented a percentage of mr hastings’ dollar_figure salary which he was not paid for the number of months that procon was in operation mr hastings was not employed during and reported that he received unemployment_compensation on the return petitioners claimed a dollar_figure deduction for unreimbursed employee business_expenses most of which involved mr hastings’ expenses_incurred while traveling for procon mr hastings used his american express business_credit card to pay business_expenses using the credit card statements and a contemporaneously maintained calendar petitioners reconstructed the procon travel to tulsa st clairsville and other locations between may and date mr hastings traveled by automobile on occasions for a total of big_number miles before date and the remaining big_number after that date in addition to the mileage driven mr hastings incurred expenses for gasoline and car maintenance in connection with the above trips mr hastings incurred expenses during the business travel he maintained a calendar in which he recorded dates and locations of travel extracting from credit card records petitioners were able to reconstruct expenditures_for business petitioners also retained credit card records that reflected the amount date location and payee for charges to their account by means of this information petitioners prepared a summary of meals incurred for business purposes including the location place cost type of business activity and persons involved in the meal and the discussion mr hastings while traveling away from home for procon incurred business meals expenses of dollar_figure and lodging_expenses of dollar_figure as part of the procon operation mr hastings established an apartment for use of all procon employees and its members in st clairsville petitioners during incurred dollar_figure for truck rental and fuel in moving some of their furniture to the st clairsville apartment for procon’s use during petitioners incurred dollar_figure to move the furniture and other items from st clairsville back to nashville petitioners also purchased furniture equipment and supplies for the apartment respondent conceded on brief that petitioners substantiated dollar_figure for equipment and supplies for opinion this case presents two categories of issues for the court’s consideration no issue has been raised by either party about the burden or proof or of going forward with evidence i dollar_figure procon loss claimed for mr hastings along with four other individuals formed procon a limited_liability_company which is treated as a partnership for tax purposes they agreed with respect to deductions and losses at issue petitioners bear the burden_of_proof and of showing their entitlement to the claimed amounts rule a 290_us_111 that no salary would be drawn and that expenses_incurred in pursuit of the business were reimbursable but would not be reimbursed until such time as procon had sufficient cashflow procon had an ongoing contract to manage an asphalt plant beginning in date although income was generated and expenses were being incurred despite the members’ efforts procon folded during date and the contract and business relationship with the asphalt company was also lost around that time as a result mr hastings received no salary and incurred expenses in pursuit of business activity during mr hastings received a schedule_k-1 reflecting a dollar_figure operating loss attributable to procon and that schedule_k-1 also reflected that mr hastings had a dollar_figure basis in procon no federal_income_tax return had been filed for procon’s tax_year and petitioners understood that the dollar_figure loss represented a percentage of mr hastings’ dollar_figure salary which he was not paid for the seven months that procon was in operation during petitioners did not have any knowledge of the derivation of the dollar_figure basis reflected on the schedule_k-1 as the members who formed procon made no capital contributions generally a taxpayer partner may claim a loss deduction from a partnership only to the extent that the amount of the loss does not reduce a partner’s basis below zero sec_704 80_tc_825 aff’d 752_f2d_428 9th cir wilson v commissioner tcmemo_1999_ sec_1_704-1 income_tax regs petitioners did not make a capital_contribution upon the formation of procon petitioners contend that the dollar_figure loss deduction they claimed for represents a percentage of the agreed dollar_figure salary that was not paid_by procon during the period may through date generally a partner’s basis consists of contributions and transfers and may be increased by taxable_income and reduced by distributions and losses of the partnership sec_705 although a partner’s basis in a partnership may include the adjusted_basis of property basis does not include the value of services performed unless and until the value of those services has been subjected to taxation haff v commissioner tcmemo_2015_138 slip op at citing 17_tc_14 accordingly petitioners have not shown they had any basis in procon and are not entitled to a deduction for the dollar_figure partnership loss for ii unreimbursed employee business_expenses mr and mrs hastings each claimed employee_business_expense deductions stemming from different business activities for and for petitioners claimed a deduction of dollar_figure for unreimbursed employee business expenses on schedule a of their return respondent disallowed most of the unreimbursed employee itemized_deductions for and in particular respondent disallowed a deduction for the following amounts of unreimbursed employee business_expenses for expense amount disallowed other employee_expenses meals and entertainment other business_expenses travel vehicle moving total dollar_figure big_number big_number big_number big_number big_number the amount claimed represents one-half of the amount that petitioners reported as incurred because of the limitation on such expenses for reasons unexplained in the record the total amount disallowed is dollar_figure less than the amount claimed on the tax_return sec_162 permits the deduction of ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business an employee must show that such expenses were made in_connection_with_the_performance_of_services as an employee see sec_1_162-17 income_tax regs all such expenses must be substantiated by adequate books_and_records sufficient to establish the amount of the business_expense sec_6001 at trial petitioners used summaries based on a contemporaneously maintained calendar credit card statements and testimony to substantiate employee business_expenses in order for expenditures to be deductible a taxpayer must show that the expenditures were made and proximately related to the business and that they were ordinary and necessary 403_us_345 in general personal living or family_expenses are not deductible sec_262 sec_274 provides more stringent substantiation requirements for certain types of business_expenses including travel meals and entertainment in effect a taxpayer’s statement must be corroborated by evidence of the amount time and place purpose and business relationship of the expenditure sec_274 sec_1_274-5t and and c temporary income_tax regs fed reg date requires contemporaneous documentation of the travel or other_sufficient_evidence that shows the amounts place date and business_purpose of the expenditure or use of an automobile to be entitled to deduct the cost of entertainment and or providing food or beverages to a customer a taxpayer must show the date place business_purpose business relationship to the person entertained and the amount spent id para b fed reg respondent does not dispute that mr hastings was engaged in business activity for procon during respondent does question whether he was an employee however the record supports our holding that mr hastings was an employee in addition to being a member of procon petitioners used contemporaneously created documents along with credit card statements to place mr hastings at business travel locations through these records coupled with testimony we find that the sec_274 requirements have been met with respect to certain categories of expenditures a automobile expense deduction mr hastings claimed a dollar_figure deduction for automobile use as an employee_business_expense for respondent disallowed the entire amount it appears that the deduction was based on the cost of gasoline maintenance and other costs associated with the operation of an automobile petitioners have shown the mileage destination date and business_purpose for the travel mr hastings traveled big_number miles by automobile for procon of which were before date the remaining big_number miles of travel occurred on or after date and before the end of for an alternative to claiming the actual expense of automobile travel is a per mile allowance the mileage rate from january to date was dollar_figure5 and it was dollar_figure5 for date to the end of the year see revproc_2007_70 2007_2_cb_1162 announcement 2008_2_cb_114 accordingly petitioners are entitled to an employee_business_expense deduction for_the_use_of their automobile for of dollar_figure or dollar_figure ie dollar_figure ie big_number b meals lodging and entertainment expense deductions on the return mr hastings claimed a deduction for meals and entertainment_expenses for occasions in nashville his home city and in the business locations to which he traveled he reported dollar_figure for meals and entertainment_expenses only dollar_figure of which was deducted because of the limit on such expenditures he also claimed a deduction for travel_expenses of dollar_figure a review of petitioners’ supporting documentation and testimony does not appear to distinguish between personal living_expenses while in nashville and business_expenses which may have been incurred there our review of the record shows that mr hastings incurred meals and entertainment_expenses while away from home of dollar_figure only half of which is deductible because of the limitation on such deductions additionally dollar_figure in lodging_expenses was incurred while away from home on travel for procon and that amount is also deductible as an employee_business_expense included in the dollar_figure travel expense deduction claimed for was the purchase of furniture and other items for the st clairsville ohio apartment that procon maintained for its members and employees the expenses connected with the purchase of furniture may not be deductible during because the furniture may represent depreciable capital assets moreover petitioners moved the furniture back to their home during after procon failed and its operations in st clairsville concluded at the beginning of the court was otherwise not able to discern from the record whether any of these expenditures constituted employee business_expenses respondent however conceded on brief that petitioners substantiated dollar_figure for equipment and supplies which we therefore hold to be deductible as an employee_business_expense for c moving_expense_deduction petitioners claimed a dollar_figure moving_expense_deduction on their income_tax return respondent disallowed that amount and petitioners conceded at trial that they did not move their place of residence from nashville during or move back to nashville during the apparent confusion in reporting a moving expense for likely occurred because petitioners incurred expenses for truck rental and for fuel of dollar_figure during and dollar_figure during they incurred these expenses when moving some of their furniture and other items to procon’s st clairsville apartment for_the_use_of members and employees of procon although petitioners have conceded that they did not move their residence during we hold that the truck rental and fuel expenses in the above amounts are deductible as employee business_expenses for and d mr hastings employee_business_expense deductions other than the dollar_figure expense to rent a truck during mr hastings did not travel on behalf of procon which was defunct and he was unemployed during mr hastings claimed deductions for other employee business_expenses of dollar_figure and business travel_expenses of dollar_figure for and respondent determined that these amounts were not allowable in this respect respondent’s determination is sustained e mrs hastings’ and employee_business_expense deductions mrs hastings claimed deductions of dollar_figure and dollar_figure for employee business_expenses for and respectively she also claimed a deduction for automobile expenses of dollar_figure for mrs hastings testified that the expenses comprised home_office expenses education to maintain and improve her job skills and other expenses for which she was entitled to reimbursement from her employer but for which she failed to seek reimbursement sec_280a requires that the home_office be used exclusively and regularly as a taxpayer’s principal_place_of_business mrs hastings passes this test and the room in her home qualifies under the statute as a home_office for which substantiated expenses may be deductible with respect to the home_office mrs hastings was reimbursed by her employer for certain expenditures but she was not reimbursed for utilities including gas water and electricity the qualified home_office represented of the total square footage and the following utility expenses were incurred for and utility electricity gas water total dollar_figure big_number big_number dollar_figure big_number big_number accordingly petitioners are entitled to deduct unreimbursed employee business_expenses for use of a home_office of dollar_figure and dollar_figure for and respectively petitioners also sought a home_office expense deduction for their home telephone service for which they provided substantiation sec_262 however provides that the basic local_telephone_service with respect to the first phone line is a nondeductible personal_expense mrs hastings’ claim of dollar_figure for automobile expenses must fail for lack of substantiation and failure to meet the requirements of sec_274 finally mrs hastings reported dollar_figure and dollar_figure in tuition and fees paid to the university of st francis during which apparently was part of the dollar_figure employee_business_expense deduction that she claimed for she testified that she did not seek reimbursement from her employer because these amounts exceeded her employer’s annual allowance for reimbursement of education expenses respondent contends that reimbursable employee business_expenses are not deductible unless it is shown that the employer would not make reimbursement in support of her testimony mrs hastings provided credit card statements showing the payments and documents from the university of st francis that included a list of courses she had taken from through generally under sec_162 a taxpayer may deduct unreimbursed expenses actually paid and which were ordinary and necessary expenses of a trade_or_business 79_tc_1 whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 an employee_business_expense however may not be deductible when an employee has a right to reimbursement for expenditures but fails to claim such reimbursement 788_f2d_1406 9th cir aff’g tcmemo_1984_553 the employee has the burden of establishing that the employer would not have reimbursed the expense had the employee requested reimbursement 24_tc_21 upon review of the credit card statements and the university records provided the court is unable to verify that the payments made to the university of st francis during exceeded vha’s dollar_figure annual_limit for tuition reimbursement moreover even if we were to find that the amounts paid were in excess of vha’s reimbursable limit the court is not able to discern from the record whether mrs hastings would not have been reimbursed for some or all of the amounts claimed if she had requested reimbursement we accordingly hold that mrs hastings failed to meet her burden and that the payments of dollar_figure for tuition and dollar_figure for other education costs are not deductible as unreimbursed employee business_expenses for to reflect the foregoing and to account for concessions of the parties under rule decision will be entered
